Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 02/11/2022 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 06/25/2021 is a has PRO 63/109,311 11/03/2020
This application has PRO 63/061,755 08/05/2020 are acknowledged.
Drawings
3.  	The drawings were received on 06/25/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	No IDS submitted.
Oath/Declaration
4.  	The Oath/Declaration filed on 06/25/2021 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 13, 17 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20190239112 A1 RAO et al. (Hereinafter “RAO").
 	As per claim 1,  RAO teaches a method for performing wireless communication by a first device, the method comprising: establishing a radio resource control (RRC) connection with a first base station (para [0140] ,fig. 11, establishing a RRC connection with a first base station); establishing a PC5 connection with a second device ([0057] fig. 2, mobile station establishing a link with a second base station with PC5 connection); receiving an RRC reconfiguration message for handover from the first base station ( para [0185] ,fig. 22, receiving an RRC reconfiguration for handover from the first base station); and based on the first device establishing the RRC connection with the second base station, transmitting, to the second device, a notification message including information  representing the handover. (para [0188] [0189], fig. 22, based on the information from the handover reconfiguration from base station to target base station is relaying the information to a second mobile station and the first device establishing the RRC connection with the second base station, transmitting information regarding relay reselection to the second device, when handover over happens the TxUE which transfers the CC and resources to the other UE such as PD information which is indication that handover in coverage area happened.)	.  
  	As per claim 13, RAO teaches a first device configured to perform wireless communication, the first device comprising: one or more memories storing instructions; one or more transceivers; and one or more processors connected to the one or more memories and the one or more transceivers, wherein the one or more processors execute the instructions to: establish a radio resource control (RRC) connection with a first base station; establish a PC5 connection with a second device (para [0140] ,fig. 11, establishing a RRC connection with a first base station [0057] fig. 2, mobile station establishing a link with a second base station with PC5 connection); receive an RRC reconfiguration message for handover from the first base station ( para [0185] ,fig. 22, receiving an RRC reconfiguration for handover from the first base station);and based on (i) the first device relaying communication between the second device and the first base station, and (ii) the first device establishing the RRC connection with the second base station, transmit, to the second device, a notification message including information representing the handover 
  	As per claim 17, RAO teaches an apparatus configured to control a first user equipment (UE), the apparatus comprising: one or more processors; and one or more memories operably connected to the one or more processors and storing instructions, wherein the one or more processors execute the instructions to: establish a radio resource control (RRC) connection with a first base station (para [0140] ,fig. 11, establishing a RRC connection with a first base station);; establish a PC5 connection with a second UE; receive an RRC reconfiguration message for handover from the first base station ([0057] fig. 2, mobile station establishing a link with a second base station with PC5 connection);; and based on (i) the first UE relaying communication between the second UE and the first base station, and (ii) the first UE establishing the RRC connection with the second base station, transmit, to the second UE, a notification message including information representing the handover (para [0188] [0189] , fig. 22, based on the information from the handover reconfiguration from base station to target base station is relaying the information to a second mobile station and the first device establishing the RRC connection with the second base station, transmitting information regarding relay reselection to the second device, when handover over happens the TxUE which transfers the CC and resources to the other UE such as PD information which is indication that handover in coverage area happened.).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  2-3, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAO further view of US PG Pub US 20210211348 A1 to Li et al (hereinafter Li).
	As per claim 2, RAO teaches the method of claim 1, Li teaches further comprising: connection between the first base station and the first device,   transmitting, to the second device, a message including information representing the  RLF. (para [0082] , detecting a link failure such as the beam failure based on the monitoring of the signal and transmit the second signal and/or channel via the second resource to the second device for  a failure indication). 
 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of RAO by based on the first device 
	As per claim 3, RAO teaches the method of claim 1, Li teaches wherein,  based on the first device detecting a beam failure for a serving beam, the notification message is transmitted to the second device  (para [0082] , detecting a beam failure based on the monitoring of the signal and transmit the second signal and/or channel via the second resource to the second device for  a failure indication).
	Examiner supplies the same rationale as supplied in claim 2.
	As per claim 14, RAO teaches the first device of claim 13, Li teaches further comprising:  , based on the first device   declaring a radio link failure (RLF) for the RRC connection between the first base station and the first device, transmitting, to the second device, a message including the information   representing the RLF. (para [0082] , detecting a link failure such as the beam failure based on the monitoring of the signal and transmit the second signal and/or channel via the second resource to the second device for  a failure indication).
Examiner supplies the same rationale as supplied in claim 2.
 	As per claim 18, RAO teaches the apparatus of claim 17, Li teaches further comprising:  , based on the first UE   declaring a radio link failure (RLF) for the RRC connection between the first base station and the first UE, transmitting, to the second UE, a message including the information   representing the RLF. (para [0082] , detecting a beam failure based on the monitoring of the signal and transmit the second signal and/or channel via the second resource to the second device for  a failure indication).
Examiner supplies the same rationale as supplied in claim 2.
	Claim(s) 4-6, 8-11, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAO further view of US PG Pub US 20210352767 A1 to PALADUGU   et al (hereinafter PALADUGU ).
	As per claim 4, RAO teaches the method of claim 1, PALADUGU  teaches wherein, based on transition of the first device to an RRC_IDLE state, the  notification message is transmitted to the second device (para [0121], based on the status such as IDLE state the information regarding the relay reselection is transmitted to the relay device ). PALADUGU 20210352767
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of RAO by wherein, based on the first device detecting a radio link failure (RLF) for the RRC connection between the first base station and the first device, the information regarding the relay reselection is transmitted to the second device as suggested by PALADUGU  , this modification would benefit   RAO for improvements data services in LTE, NR, and other radio access technologies.
	As per claim 5, RAO teaches the method of claim 1, PALADUGU  teaches wherein, based on transition of the first device to an RRC_INACTIVE state,   notification message is transmitted to the second device. (para [0121], based on the status such as INACTIVE state the information regarding the relay reselection is transmitted to the relay device).
	Examiner supplies the same rationale as supplied in claim 4.
	As per claim 6, RAO teaches the method of claim 1, PALADUGU  teaches wherein the relay reselection by the second device is triggered based on the notification message. (para [0121], based on the state the information regarding the relay reselection is transmitted to the relay device).
	Examiner supplies the same rationale as supplied in claim 4.
 	As per claim 8, RAO teaches the method of claim 1, PALADUGU teaches wherein the PC5 connection between the first device and the second device is released based on the notification message (para [0128] , device is released based on the information regarding the relay reselection PC5 connection between the first device and the second device).
 	Examiner supplies the same rationale as supplied in claim 4.
	As per claim 9, RAO teaches the method of claim 1, PALADUGU teaches wherein a bandwidth part (BWP) of the second device is switched based on the notification message (para [0122], fig.9, bandwidth of the second device switches based the status of the device).
 	Examiner supplies the same rationale as supplied in claim 4.	
  	As per claim 10, RAO teaches the method of claim 9, w PALADUGU teaches herein the BWP of the second device is switched from a dormant BWP to an active BWP (para [0122], fig.9, bandwidth of the second device switches in active to connected state).
 	Examiner supplies the same rationale as supplied in claim 4.
	As per claim 11, RAO teaches the method of claim 9, wherein, based on the second device determining random access to the first base station, the BWP of the second device is switched from a dormant BWP to a default BWP or an initial BWP (para [0122], determining random access to the first base station, the BWP of the second device is switched from a dormant BWP to a active connected state).
 	Examiner supplies the same rationale as supplied in claim 4.
	As per claim 15, RAO teaches the first device of claim 13, PALADUGU  teaches wherein the relay reselection by the second device is triggered based on notification message (para [0121], based on the state the information regarding the relay reselection is transmitted to the relay device).
 	Examiner supplies the same rationale as supplied in claim 4.
 	As per claim 16, RAO teaches the first device of claim 13, PALADUGU teaches wherein the PC5 connection between the first device and the second device is released based on the notification message (para [0128] , device is released based on the information regarding the relay reselection PC5 connection between the first device and the second device)..
 	Examiner supplies the same rationale as supplied in claim 4.
	As per claim 19, RAO teaches the apparatus of claim 17, PALADUGU teaches wherein the relay reselection by the second UE is triggered based on the notification message (para [0122], fig.9, bandwidth of the second device switches based the status of the device).
 	Examiner supplies the same rationale as supplied in claim 4.
 	As per claim 20, RAO teaches the apparatus of claim 17, PALADUGU teaches wherein the PC5 connection between the first UE and the second UE is released based on the notification message (para [0128] , device is released based on the information regarding the relay reselection PC5 connection between the first device and the second device).
 	Examiner supplies the same rationale as supplied in claim 4.
	Claim(s)  7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAO further view of US PG Pub US 20220132587 A1 to AGIWAL et al (hereinafter AGIWAL).
	As per claim 7, RAO teaches the method of claim 6, AGIWAL teaches  wherein a third device is selected, based on the notification message, by the second device as a relay device for relaying communication between the second device and the first base station (para [0136], fig. 3, third device is selected, based on the information regarding the relay reselection, by the second device as a relay device for relaying communication between the second device and the first base station ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of RAO by wherein, based on the first device detecting a radio link failure (RLF) for the RRC connection between the first base station and the first device, the information regarding the relay reselection is transmitted to the second device as suggested by Li, this modification would benefit   RAO for improved  for converging a fifth generation (5G) communication system for supporting higher data rates beyond a fourth generation  .
	As per claim 12, RAO teaches the method of claim 1, AGIWAL teaches wherein, based on the second device being connected with the base station via the first device, radio link monitoring (RLM) of the second device for the base station is suspended (para [0119][0125], link monitoring is suspended based on the user device being connected with the base station via the first device).
 	Examiner supplies the same rationale as supplied in claim 7.
Response to Arguments
	On page 6 of applicant’s argument regarding claim 1, applicant argues that, “Applicants submit Rao fails to disclose, teach or suggest at least the above-noted features of claims 1, 13, and 17. For example, Rao fails to disclose “based on ... the first device relaying communication between the second device and the first base station” as presently claimed.”. Rao teaches similar teaching as claimed by the applicant wherein the UE-A which is connected base station A B gNB (B) and moves over base station B gNB (B), both connections are through RRC connection mechanism as shown in fig. 11, so when UE which is acting as a relay device from UAB and connected through PC5 connection mechanism, so when RRC connection is established when UE moved from area of the gNB(A) to gNB(b), when handover over happens the TxUE which transfers the CC and resources to the other UE such as PD information which is indication that handover in coverage area happened. as shown in  para [0185] [0189] ,fig. 22, 2, 11.
 	On page 7 of applicant’s argument regarding claim 1, applicant argues that, Further, Applicants submit Rao fails to disclose “transmitting, to the second device, a notification message including information representing the handover|,]” as presently claimed. Rao teaches similar teaching as claimed by the applicant wherein the UE-A which is connected base station A B gNB (B) and moves over base station B gNB (B), both connections are through RRC connection mechanism as shown in fig. 11, so when UE which is acting as a relay device from UAB and connected through PC5 connection mechanism, so when RRC connection is established when UE moved from area of the gNB(A) to gNB(b), when handover over happens the TxUE which transfers the CC and resources to the other UE such as PD information which is indication that handover in coverage area happened. as shown in  para [0185] [0189] ,fig. 22, 2, 11.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20210352767 A1; US Patent Publication US 20220110105 A1,   US Patent Publication US 20220183094 A1
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467